CHIEF JUSTICE
  CAROLYN WRIGHT                                                                                    LISAMATZ
JUSTICES
                                                                                                CLERK OF THE COURT
  DAVID L. BRIDGES                                                                                (214) 712-3450
  MOLLY FRANCIS                                                                               1isa.matz@5th.txcourts.gov
  DOUGLASS. LANG
  ELIZABETH LANG-MIERS                                                                             GAYLEHUMPA
 ROBERT M. FILLMORE
 LANA MYERS
                                            Qlnurf nf Appeals                                 BUSINESS ADMINISTRATOR
                                                                                                   (214) 712-3434
 DAVID EVANS                      lJiiffq 111istrict nf IDcxas at 1llallas               gay1e.humpa@5th.txcourts.gov
 DAVID LEWIS                              600 COMMERCE STREET, SUITE 200
                                                                                                     FACSIMILE
 ADA BROWN                                     DALLAS, TEXAS 75202
                                                                                                   (214) 745-1083
 CRAIG STODDART                                   (214) 712-3400
 BILL WHITEHILL                                                                                        INTERNET
 DAVID]. SCHENCK                                                                              HTTP://5TH.TXCOURTS.GOV




                                                              May 29,2015


     Donte Rose
     No. 1942614
     Briscoe Unit
     1549 W. Hwy 85
     Dilley, TX 78017

     RE:       05-14-00905/00906-CR
               Donte Rose v. The State of Texas

     Dear Mr. Rose:

            The Court is in receipt of your letter and has made a note of your change of address in
     the Court's case management system.

             As to your request for proof that your 20-year sentence is running concurrently with
     your state jail sentence, we can only give you information that is in this Court's record.
     Enclosed are copies ofthe trial court's judgments in each of the above cases. We cannot
     provide you information about how long you were in Dallas County in 2013. That information
     is not before this Court. We suggest you contact you attorney regarding further questions.

                                                              Sincerely,

                                                    /s/       Lisa Matz, Clerk of the Court


     Enclosures

     cc:       Julie Woods, Dallas County Public Defender's Office

     ltr:mrh
                                                                                                                                    VOL617PAGE 115


                                                           CASE No. F-1325715-U
                                                        INCIDENT NO./TRN: 9196882492

THE STATE OF TEXAS                                                           §             IN THE 291st JUDICIAL DISTRICT

v.                                                                                          COURT




STATE ID No.: TX08791254                            "l!'                                   DALLAS COUNTY, TExAS




                                                                               Date Judgment
Judge Presiding:          HoN.   Jennifer Balido                               Entered:                  7/8/2014
                                                                               Attorney for
Attorney for State:       Jeff Matovich                                        Defendant:                NANCARROW
Offense for which Defendant Convicted:
AGGRAVATED ROBBERY DEADLY WEAPON
Charging Instrument:                                                        Statute for Offense:
INDICTMENT                                                                  29.03 Penal Code
Date of Offense:
12/19/2013
Degree of Offense:                                                          Plea to Offense:                      Findings on Deadly Weapon:
1ST DEGREE FELONY                                                           GUILTY                                YES, A FIREARM
Terms of Plea Bargain:
OPEN
Plea to t•t Enhancement                                                Plea to 2nd Enhancement/Habitual
Paragraph:                               N/A                           Paragraph:                                      N/A
Findings on 1•t Enhancement                                            Findings on 2nd
Paragraph:                               NIA                           Enhancement/Habitual Paragraph:                 N/A
Date Sentence Imposed:         7/8/2014                                Date Sentence to Commence:          7/8/2014
Punishment and Place
of Confinement:
                               20 YEARS INSTITUTIONAL DMSION, TDCJ
                                            THIS SENTENCE SHALL RUN                CONCURRENTLY.
        D    SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR                                              N/A
                                       Court Costs:                                Restitution:                       Restitution Payable to:

          $NIA                           $249.00                                     $NIA
                                                                                                                             0 AGENCY/AGENT
                                                                                                              (see b e1ow ) D VICTIM

D Attachment A, Order to Withdraw Funds, is incorporated into this judgment and made a part hereof.
Sex Offender Registration Requirements do not apply to the Defendant. TEX. CODE CRIM. PROC. chapter 62
The age of the victim at the time of the offense was        N/A .
                   If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological order.
                   From 12119/2013 to 7/8/2014            From         to              From         to
Time               From          to              From         to                  From            to
Credited:
                   If Defendant is to serve sentence in county jail or is given credit toward fine and costs. enter days credited below.
                   N/ADAYS             NOTES: N/A
All pertinent information, names and assessments indicated above are incorporated into the language of the judgment below by reference,
           This cause was called for trial in Dallas County, Texas. The State appeared by her District Attorney.
           Counsel/ Waiver of Counsel (select one)
 t8J   Defendant appeared in person with Counsel.

                                                                   ROSE.DONTE F-1325715-U 291ST                                            22
0     Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
          Both parties announced ready for trial. Defendant waived the right of trial by jury and entered the plea indicated above.
The Court then admonished Defendant as required by law. It appeared to the Court that Defendant was mentally competent to
stand trial, made the plea freely and voluntarily, and was aware of the consequences of this plea. The Court received the plea and
entered it of record. Having heard the evidence submitted, the Court found Defendant guilty of the offense indicated above. In the
presence of Defendant, the Court pronounced sentence against Defendant.
          The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done according to the applicable
provisions of TEX. CODE CRIM. PROC. art. 42.12 § 9.
          The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
restitution as indicated above.
          Punishment Options (select one)
I:8J Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or the
Sheriff of this County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court
ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court ORDERS that upon release
from confinement, Defendant proceed immediately to the Dallas County District Clerk Felony Collections Department. Once there,
the Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as
ordered by the Court above.
0 County Jail-Confinement I Confinement in Lieu of Payment. The Court ORDERS Defendant immediately committed to
the custody of the Sheriff of Dallas County, Texas on the date the sentence is to commence. Defendant shall be confined in the Dallas
County Jail for the period indicated above. The Court ORDERS that upon release from confinement, Defendant shall proceed
immediately to the Dallas County District Clerk Felony Collections Department. Once there, the Court ORDERS Defendant to pay, or
 make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
0 Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant to proceed
immediately to the Office of the Dallas County District Clerk Felony Collections Department. Once there, the Court ORDERS
Defendant to pay or make arrangements to pay all fines and court costs as ordered by the Court in this cause.
          Execution I Suspension of Sentence (select one)
 I:8J The Court ORDERS Defendant's sentence EXECUTED.
 0 The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on community
 supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
 community supervision. The order setting forth the terms and conditions of community supervision is incorporated into this
judgment by reference.
          The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                             Furthermore. the following special findings or orders apply:
MOTION TO STRIKE ENHANCEMENT PARAGRAPHS GRANTED*****COURT AFFIRMATIVE FINDING THAT A
WEAPON WAS USED/EXHIBITED BY DEFENDANT: A FIREARM

Signed and entered on July 8, 2014


                                                                        JUDGE PRESIDING



                                                           DEFENDANT EXCEPTS AND GIVES NOTICE
Clerk: J HOLLINGSWORTH                                     OF APPE~U. 'tO THE COtH:T OF APPEALs,
                                                           I'DT'.d U.:SJ.'n:i:Cr~ OF ~S A'l' DALLAS




 *Thumbprint Certification attached.




                                               Judgment of Conviction by Court Waiver of Jury Trial 073107               3
                                  JUDGMENT
                          CERTIFICATE OF THUMBPRINT

 THE STATE OF TEXAS                                    CAUSE NO. F         /3-257/c;" ·
                                        JUDICIAL 291st            DISTRICT COURT

                                                             DALLAS COUNTY, TEXAS




RIGHT THUMB                                     DEFENDANT'S            ~       HAND


THIS IS TO CERTIFY THAT THE FINGERPRINTS ABOVE ARE THE ABOVE·
NAMED DEFENDANT'S FINGERPRINTS TAKEN AT THE TIME OF DISPOSITION
OF THE ABOVE STYLED AND NUMBERED CAUSE.

DONE IN COURT THIS _l DAY OF _         __._~..u)'~L-~l\U-ilfl------' 20_!1_.
                                                \:)\




*INDICATE HERE If PRINT OTHER THAN DEFENDANT'S RIGHT THUMBPRINT IS PLACED IN BOX:


      LE" THUMBPRINT                    LEFT/RIGHT INDEX FINGER




                                                                                      24
~
~
                                                                                                                                  VOL617 PAGE 117


                                                          CASE No. F-1325716-U
                                                      INCIDENT NO./TRN: 9196882492

THE STATE OF TEXAS                                                                      IN THE 291st JUDICIAL DISTRICT

v.                                                                                      COURT

DONTE LAMONT ROSE                                                                       DALLAS COUNTY, TEXAS

STATE ID No.: TX08791254


         JUDGMENT OF CONVICTION BY COURT-WAIVER OF JURY TRIAL
                                                                           Date Judgment
Judge Presiding:         HoN. Jennifer Balido                                                          7/8/2014
                                                                           Entered:
                                                                           Attorney for
Attorney for State:      Jeff Matovich                                                                 Nancarrow
                                                                           Defendant:
Offense for which Defendant Convicted:
AGGRAVATED ROBBERYDEADLYWEAPON
Charging Instrument:                                                     Statute for Offense:
INDICTMENT                                                               29.03 Penal Code
Date of Offense:
12/19/2013
Degree of Offense:                                                       Plea to Offense:                       Findings on Deadly Weaponi
1ST DEGREE FELONY                                                        GUILTY                                 YES, A FIREARM
Terms of Plea Bargain:
OPEN
Plea to I•t Enhancement                                            Plea to 2nd Enhancement/Habitual
Paragraph:                              N/A                        Paragraph:                                        N/A
Findings on l•t Enhancement                                        Findings on 2Dd
Paragraph:                              N/A                        Enhancement/Habitual Paragraph:                   N/A
Date Sentence Imposed:        7/8/2014                             Date Sentence to Commence:            7/8/2014
Punishment and Place
of Confinement:
                              20 YEARS INSTITUTIONAL DIVISION, TDCJ
                                           THIS SENTENCE SHALL RUN             CONCURRENTLY.
       D SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR N/A
                                      Court Costs:                             Restitution:                         Restitution Payable to:

        $NIA                            $249.00                                   $NIA                      (see below)
                                                                                                                            0   AGENCY/AGENT
                                                                                                                            O VICTIM
0    Attachment A, Order to Withdraw Funds, is incorporated into this judgment and made a part hereof.
Sex Offender Registration Requirements do not apply to the Defendant. TEX. CODE CRIM. PROC. chapter 62
The age of the victim at the time of the offense was N/A .
                If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological order.
                From 12/19/2013 to 7/8/2014             From           to              From         to
Time            From        to                From         to                From         to
Credited:
                If Defendant is to serve sentence in county jail or is given credit toward fine and costs. enter days credited below.
                   N/A DAYS           NOTES: N/A
All pertinent information, name a and asaesaments indicated above are incorporated into the language of the judgment below by reference.
        This cause was called for trial in Dallas County, Texas. The State appeared by her District Attorney.
        Counsel/ Waiver of Counsel (select one)
[gl Defendant appeared in person with Counsel.

                                                               ROSE,DONTE F-1325715-U 291ST                                             22
0    Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
          Both parties announced ready for trial. Defendant waived the right of trial by jury and entered the plea indicated above.
The Court then admonished Defendant as required by law. It appeared to the Court that Defendant was mentally competent to
stand trial, made the plea freely and voluntarily, and was aware of the consequences of this plea. The Court received the plea and
entered it of record. Having heard the evidence submitted, the Court found Defendant guilty of the offense indicated above. In the
presence of Defendant, the Court pronounced sentence against Defendant.
         The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUlL TY ofthe above offense. The Court FINDS the Presentence Investigation, if so ordered, was done according to the applicable
provisions of TEX. CODE CRIM. PROC. art. 42.12 § 9.
         The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
restitution as indicated above.
          Punishment Options (select one)
[gl Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent ofthe State of Texas or the
Sheriff of this County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court
ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court ORDERS that upon release
from confinement, Defendant proceed immediately to the Dallas County District Clerk Felony Collections Department. Once there,
the Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as
ordered by the Court above.
0 County Jail-Confinement I Confinement in Lieu of Payment. The Court ORDERS Defendant immediately committed to
the custody of the Sheriff of Dallas County, Texas on the date the sentence is to commence. Defendant shall be confined in the Dallas
County Jail for the period indicated above. The Court ORDERS that upon release from confinement, Defendant shall proceed
immediately to the Dallas County District Clerk Felony Collections Department. Once there, the Court ORDERS Defendant to pay, or
make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
0 Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant to proceed
immediately to the Office of the Dallas County District Clerk Felony Collections Department. Once there, the Court ORDERS
Defendant to pay or make arrangements to pay all fines and court costs as ordered by the Court in this cause.
          Execution I Suspension of Sentence (select one)
 [gl The Court ORDERS Defendant's sentence EXECUTED.
 0 The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on community
 supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
 community supervision. The order setting forth the terms and conditions of community supervision is incorporated into this
 judgment by reference.
          The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                             Furthermore. the following special findings or orders apply:
MOTION TO STRIKE ENHANCEMENT PARAGRAPHS GRANTED*****COURT AFFIRMATIVE FINDING THAT A
WEAPON WAS USED/EXHIBITED BY DEFENDANT: A FIREARM

Signed and entered on July 8, 2014

                                                                  ~~
                                                                  J     mfer Bahd
                                                                  JUDGE PRESIDING




 Clerk: J HOLUNGSWORTH




 *Thumbprint Certification attached.




                                                        ROSE.DONTE F-1325715-U 291ST                                     3
                                    JUDGMENT
                            CERTIFICATE OF THUMBPRINT

 THE STATE OF TEXAS                                    CAUSE NO. F ,,,~))JJo

 vs.                                       JUDICIAL 291st        DISTRICT COURT

                Ros(                                         DALLAS COUNTY, TEXAS




RIGHT THUMB                                       DEFENDANT'S     12    HAND

THIS IS TO CERTIFY THAT THE FINGERPRINTS ABOVE ARE THE ABOVE·
NAMED DEFENDANT'S FINGERPRINTS TAKEN AT THE TIME OF DISPOSITION
OF THE ABOVE STYLED AND NUMBERED CAUSE.

DONE IN COURT THIS_]_ DAY OF _"J;__,__.v::....:'\-=ut-c_ _ _ ,   20~.




'"INDICATE HERE IF PRINT OTHER THAN DEFENDANT'S RIGHT THUMBPRINT IS PLACED IN BOX:

       LEFT THUMBPRINT                     LEFT/RIGHT INDEX FINGER


       OTHER,                                       ~
       SIGNED AND ENTERED oN THis_§__ DAY         oF~                   ,   2oft._
                                                         1         73v~.




                                                                                     24